[Cite as Ohioans for Concealed Carry v. Columbus, 2019-Ohio-3105.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Ohioans For Concealed Carry et al.,                :

                Plaintiffs-Appellees/              :
                Cross-Appellants,                                        No. 18AP-605
                                                   :                   (C.P.C. No. 18CV-5216)
v.
                                                   :                 (REGULAR CALENDAR)
City of Columbus, Ohio c/o
City Attorney Zach M. Klein et al.,                :

                Defendants-Appellants/             :
                Cross-Appellees.
                                                   :




                                          D E C I S I O N

                                    Rendered on August 1, 2019


                On brief: Haynes Kessler Myers & Postalakis, Inc., David S.
                Kessler, Stephen P. Postalakis, and Eric B. Hershberger;
                James P. Sean Maloney; Barney DeBrosse, LLC, and
                Derek A. DeBrosse; Ronald Lemieux, for plaintiffs-
                appellees/cross appellants. Argued: David S. Kessler.

                On brief: Zach Klein, City Attorney, Lara Baker-Morrish,
                Charles Campisano, and Richard N. Coglianese; Eric
                Tirschwell,  for   defendants-appellants/cross-appellees.
                Argued: Lara Baker-Morrish.

                On brief: Jones Day, Benjamin C. Mizer, and Yvette McGee
                Brown, for Amicus Curiae Giffords Law Center.

                On brief: Dave Yost, Attorney General, Steven T. Voigt,
                Jonathan R. Fulkerson, and Frederick D. Nelson, for Amicus
                Curiae State of Ohio.

                  APPEAL from the Franklin County Court of Common Pleas
No. 18AP-605                                                                                            2


DORRIAN, J.
        {¶ 1} Defendants-appellants/cross-appellees, City of Columbus and Columbus
City Attorney Zach M. Klein ("city attorney") (collectively "the City"), appeal the July 12,
2018 entry of the Franklin County Court of Common Pleas, which granted a permanent
injunction enjoining enforcement of Columbus City Code ("C.C.C.") 2323.171 and denied
injunctive relief as to enforcement of C.C.C. 2323.13. In this court, on January 18, 2019,
the City filed a motion to vacate and remand, asserting a federal rule published by the
Bureau of Alcohol, Tobacco, Firearms, and Explosives had "substantial repercussions" on
the present matter requiring reversal for an initial determination in the trial court. For the
following reasons, we reverse.
I. History
        {¶ 2} On June 21, 2018, plaintiffs-appellees/cross-appellants, Ohioans for
Concealed Carry ("OCC"), Buckeye Firearms Foundation, Inc. ("BFF"), and Gary Witt
(collectively "firearm plaintiffs"), filed against the City a complaint for injunction and
declaratory relief, a motion for preliminary injunction, and motion for a temporary
restraining order. In their complaint, firearm plaintiffs asserted C.C.C. 2323.13 and
2323.171, which were enacted by City of Columbus Ordinance 1116-2018, were
unconstitutional and in violation of R.C. 9.68.1




1We note the explanation of the ordinance as set forth in the legislation report, which was attached as an
exhibit to firearm plaintiffs' complaint, provides:
                The purpose of this ordinance is to reenact sections of the Columbus City
                Codes regarding weapons that were repealed after the Ohio Supreme Court
                ruled constitutional a statewide law that prevents municipalities from
                enacting laws regulating the possession, ownership, purchase, other
                acquisition, transport, storage, carrying, sale, or other transfer of firearms,
                their components, and their ammunition. The ordinance conforms the
                reenacted city weapons code to state law and adds provisions for forfeiture
                of weapons used in the commission of specified offenses.
                The ordinance also enacts new section 2323.13 creating a weapons under
                disability provision that penalizes possession of a weapon if the offender has
                been convicted of a violent felony offense not currently covered by state
                code, violations of protection orders, and misdemeanor domestic violence.
                Finally, in light of recent events in Las Vegas, Nevada and Parkland, Florida,
                the ordinance enacts a provision to ban firearm accessories including bump
                stocks, bump-fire stocks, slide fires, accelerators and trigger cranks that
                accelerate the rate of fire of a firearm.
No. 18AP-605                                                                             3


       {¶ 3} C.C.C. 2323.171, which governs unlawful possession of firearm accessories,
provides:
              (A) No person shall knowingly acquire, have, carry, or use an
              illegal rate-of-fire acceleration firearm accessory.

              (B) Whoever violates this section is guilty of unlawful
              possession of a firearm accessory, a misdemeanor punishable
              by up to one year in jail with a mandatory minimum jail term
              of at least one hundred eighty (180) consecutive days during
              which mandatory jail term the defendant shall not be eligible
              for work release and up to a $1500 fine.

              (C) For the purposes of this section:

              (1) "Illegal rate-of-fire acceleration firearm accessory" means
              any trigger crank, a bump-fire device, or any part, combination
              of parts, component, device, attachment, or accessory, that is
              designed or functions to accelerate the rate of fire of a semi-
              automatic firearm but not convert the semi-automatic firearm
              into an automatic firearm. These include, but are not limited
              to, firearm accessories described or marketed as bump stocks,
              bump-fire stocks, slide fires, and accelerators.

C.C.C. 2323.13 provides for the offense of having weapons while under disability, a
misdemeanor of the first degree. In pertinent part, C.C.C. 2323.13 prohibits any person
from knowingly acquiring, having, carrying, or using any firearm or dangerous ordinance,
if the person has "been convicted of a misdemeanor offense of domestic violence." C.C.C.
2323.13(A)(3).
       {¶ 4} On June 22, 2018, the trial court entered a temporary restraining order,
enjoining the City from all enforcement activity associated with C.C.C. 2323.171 and
2323.13. On June 22, 2018, the state of Ohio moved for leave to file an amicus curiae brief
in support of a preliminary injunction. On June 26, 2018, the trial court filed a decision
and entry granting the state's motion for leave to file an amicus curiae brief.
       {¶ 5} On June 26, 2018, the City filed an answer. On June 29, 2018, the City filed
a memorandum in opposition to firearm plaintiffs' motion for preliminary injunction. On
June 29, 2018, the City filed a notice requesting an evidentiary hearing on the preliminary
injunction and submitting that they "[did] not consent to combining the hearing for a
preliminary injunction with the trial on the merits." (June 29, 2018 Notice.) On July 2,
No. 18AP-605                                                                               4


2018, the City submitted supplemental exhibits in support of their memorandum in
opposition to firearm plaintiffs' motion for preliminary injunction.
       {¶ 6} On July 2, 2018, firearm plaintiffs filed a notice stating that no evidentiary
hearing was needed on their motion for preliminary injunction. On July 6, 2018, firearm
plaintiffs filed a reply to the City's memorandum in opposition to firearm plaintiffs' motion
for preliminary injunction.
       {¶ 7} On July 9, 2018, the trial court held a hearing on the motion for preliminary
injunction. At the hearing, firearm plaintiffs introduced testimony from Jeff Steley, a
private military contractor. The City introduced testimony from Yasmine Makridis, a city
of Columbus prosecutor working in the domestic violence unit. On July 12, 2018, the trial
court issued an entry granting a permanent injunction enjoining enforcement of C.C.C.
2323.171 and denying injunctive relief regarding enforcement of C.C.C. 2323.13.
II. Assignments of Error
       {¶ 8} The City appeals and assigns five errors for our review:
              [I.] The trial court erred by finding [firearm] Plaintiffs had
              standing to bring the instant action.

              [II.] The trial court erred by de facto consolidating the final trial
              on the merits on [firearm] Plaintiffs' claim for a permanent
              injunction/declaratory judgment with the hearing on [firearm]
              Plaintiffs' application for a preliminary injunction as to their
              challenge to C.C.C. 2323.171 pursuant to R.C. 9.68 without
              providing notice of the same and over the express objection of
              the City.

              [III.] The trial court erred by entering a final order conclusively
              deciding the issue of whether C.C.C. 2323.171 is in conflict with
              R.C. 9.68 as a matter of law at a hearing on a motion for a
              preliminary injunction even though the limited and incomplete
              record evinced conflicting evidence as to a disputed matter of
              fact and the City expressly objected to a waiver of trial on the
              merits.

              [IV.] The trial court erred by qualifying an expert witness and
              allowing his testimony to be offered into evidence over the
              City's objection and despite Plaintiffs' failure to provide a copy
              of any expert witness report.
No. 18AP-605                                                                                 5


              [V.] The trial court erred in finding C.C.C. 2323.171 to be in
              conflict with R.C. 9.68 in contravention of the Ohio
              Constitution's Home Rule Amendment.

       {¶ 9} On cross-appeal, firearm plaintiffs assign two errors for our review:

              [I.] The trial court erred in failing to find that the City was liable
              to pay attorney's fees to [firearm plaintiffs] and hold a hearing
              on the amount of the fees.

              [II.] The trial court erred in finding the Weapons Disability
              Ordinance (C.C.C. §2323.13) was a constitutional enactment, a
              lawful exercise of the City's police powers, and not in conflict
              with [R.C.] 9.68.

III. First Assignment of Error—Standing
       {¶ 10} In its first assignment of error, the City asserts the trial court erred by
determining firearm plaintiffs had standing to bring the instant action.
A. General Principles of Standing
       {¶ 11} In general terms, "standing" is defined as "[a] party's right to make a legal
claim or seek judicial enforcement of a duty or right." Black's Law Dictionary 1625 (10th
Ed.2014). See Ohio Pyro, Inc. v. Ohio Dept. of Commerce, Div. of State Fire Marshal, 115
Ohio St.3d 375, 2007-Ohio-5024, ¶ 27. Article IV, Section 4(B) of the Ohio Constitution
provides that courts of common pleas "shall have such original jurisdiction over all
justiciable matters." "A matter is justiciable only if the complaining party has standing to
sue." ProgressOhio.org, Inc. v. JobsOhio, 139 Ohio St.3d 520, 2014-Ohio-2382, ¶ 11, citing
Fed. Home Loan Mtge. Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-5017, ¶ 41.
Thus, "[b]efore an Ohio court can consider the merits of a legal claim, the person or entity
seeking relief must establish standing to sue." Ohio Pyro at ¶ 27.
       {¶ 12} In order to establish standing, litigants traditionally must demonstrate, at a
minimum, that "they have suffered '(1) an injury that is (2) fairly traceable to the
defendant's allegedly unlawful conduct, and (3) likely to be redressed by the requested
relief.' " ProgressOhio.org at ¶ 7, quoting Moore v. Middletown, 133 Ohio St.3d 55, 2012-
Ohio-3897, ¶ 22. "[S]tanding does not depend on the merits of the plaintiff's contention
that particular conduct is illegal or unconstitutional," but, instead, "turns on the nature and
source of the claim asserted by the plaintiffs." Moore at ¶ 23, citing Warth v. Seldin, 422
No. 18AP-605                                                                                   6


U.S. 490, 500 (1975). Standing is not conferred on an entire case, but " '[r]ather, "a plaintiff
must demonstrate standing for each claim he [or she] seeks to press" and " 'for each form
of relief' " that is sought.' " Preterm-Cleveland, Inc. v. Kasich, 153 Ohio St.3d 157, 2018-
Ohio-441, ¶ 30, quoting Davis v. Fed. Election Comm., 554 U.S. 724, 734 (2008), quoting
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006), quoting Friends of the Earth,
Inc. v. Laidlaw Environmental Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).
       {¶ 13} Because the determination of whether a party has established standing to
bring an action is a question of law, we apply a de novo standard of review. Moore at ¶ 20,
citing Cuyahoga Cty. Bd. of Commrs. v. State, 112 Ohio St.3d 59, 2006-Ohio-6499, ¶ 23.
Firearm plaintiffs assert they established standing under several grounds. We begin by
addressing whether firearm plaintiffs meet the requirements for statutory taxpayer
standing.
B. Statutory Taypayer Standing
       {¶ 14} R.C. 733.56 authorizes the village solicitor or city director of law to seek an
"injunction to restrain the [1] misapplication of funds of the municipal corporation, [2] the
abuse of its corporate powers, [3] or the execution or performance of any contract made in
behalf of the municipal corporation in contravention of the laws or ordinance[s] governing
it, or which was procured by fraud or corruption." The abuse of corporate powers has been
described as "the unlawful exercise of powers possessed by the corporation, as well as the
assumption of power not conferred." (Emphasis omitted.) (Citation omitted.) Porter v.
Oberlin, 1 Ohio St.2d 143, 146 (1965). The solicitor or city director of law may also seek
specific performance or mandamus pursuant to R.C. 733.57 and 733.58.
       {¶ 15} If the village solicitor or city director of law fails, upon the written request of
any taxpayer of the municipal corporation, to make any application provided for in sections
733.56 to 733.58 of the Revised Code, the taxpayer may institute suit in his or her own
name, on behalf of the municipal corporation. R.C. 733.59. R.C. 733.61 provides, in
pertinent part, that "[i]f the court hearing a case under section 733.59 of the Revised Code
is satisfied that the taxpayer had good cause to believe that his allegations were well
founded, or if they are sufficient in law, it shall make such order as the equity of the case
demands." "Taxpayer actions, involving an abuse of corporate powers, are carefully
No. 18AP-605                                                                                  7


restricted by court decisions." Columbus ex rel. Willits v. Cremean, 27 Ohio App.2d 137,
149 (10th Dist.1971).
       {¶ 16} Here, firearm plaintiffs asserted in their complaint that the city attorney
failed, upon their written request, to seek to enjoin the enforcement of C.C.C. 2323.171 and
2323.13, which they alleged violated R.C. 9.68. Firearm plaintiffs alleged the challenged
statutes: (1) "ha[ve] resulted in, or is imminently likely to result in, the misapplication (and
an inappropriate and unlawful expenditure) of funds of the City, by virtue of efforts by the
City to advertise and promote the Ordinances, enforce the Ordinances, implement the
Ordinances and defend the Ordinances"; (2) "are an abuse of the City's home rule power as
repeatedly stated by the Ohio Supreme Court"; and (3) "have involved, or are reasonably
likely to involve, execution of contracts with third parties concerning the advertisement,
enforcement, and implementation of the unlawful provisions therein, including but not
limited to contracts for public defenders for indigent defendants charged with violating the
Ordinances." (Compl. at 5.) Firearm plaintiffs alleged they "seek to enforce the public right
of the people to keep and bear arms and all peripheral rights guaranteed to them by the
Constitution of Ohio, the Constitution of the United States and R.C. §9.68." (Compl. at 5.)
Based on the above, firearm plaintiffs assert Witt had statutory taxpayer standing under
R.C. 733.59 to pursue claims for declaratory and injunctive relief and, therefore, OCC and
BFF had associational standing to pursue such claims. We begin by considering the nature
of the relief afforded by a claim brought under R.C. 733.59.
1. Relief Available Under R.C. 733.59
       {¶ 17} Here, firearm plaintiffs seek declaratory and injunctive relief. As previously
noted, R.C. 733.56, 733.57, and 733.58 provide for a village solicitor or city director of law
to commence an action for an injunction, specific performance, or mandamus. If the village
solicitor or city director of law fails to make any application provided in R.C. 733.56 to
733.58, a taxpayer may bring an action under R.C. 733.59 on behalf of the municipal
corporation. However, none of the statutes in question provide for the commencement of
an action for declaratory judgment. Therefore, we find firearm plaintiffs cannot establish
standing for declaratory relief under R.C. 733.59. McBee v. Toledo, 6th Dist. No. L-13-1101,
2014-Ohio-1555, ¶ 9 (finding that R.C. 733.56 to 733.59 do not authorize the solicitor, law
director, city attorney, or taxpayer to seek declaratory relief); State ex rel. Longville v.
No. 18AP-605                                                                                8


Akron, 9th Dist. No. 25354, 2013-Ohio-1161, ¶ 10 (finding that "[i]n bringing a properly
filed statutory taxpayer action" pursuant to R.C. 733.59, "R.C. 733.56, R.C. 733.57, and R.C.
733.58 provide the taxpayer with the option of filing: (1) an injunction, (2) for specific
performance, or (3) a writ of mandamus"). But see Cincinnati ex rel. Smitherman v.
Cincinnati, 188 Ohio App.3d 171, 2010-Ohio-2768, ¶ 19-20 (1st Dist.). As injunctive relief
is available in a statutory taxpayer claim under R.C. 733.56 and 733.59, we next consider
whether Witt had statutory taxpayer standing to pursue a claim for injunctive relief.
2. Whether Witt Established Statutory Taxpayer Standing for Injunctive Relief
Under R.C. 733.59
       {¶ 18} In its brief on appeal, the City agrees that based on the allegations in the
complaint, Witt "fulfill[ed] the statutory requirements of R.C. 733.59." (The City's Merit
Brief at 17.) Nevertheless, the City asserts Witt lacks standing to bring a taxpayer action
because he failed to allege an injury different from that of the general public. Specifically,
the City argues Witt failed to allege that "his property rights were in jeopardy," or that "he
owned a bump stock or * * * intended to purchase one." (The City's Merit Brief at 18.)
       {¶ 19} The Supreme Court of Ohio has construed the term "taxpayer" as used in R.C.
733.59 as " 'contemplat[ing] and includ[ing] any person who, in a private capacity as a
citizen, elector, freeholder or taxpayer, volunteers to enforce a right of action on behalf of
and for the benefit of the public, and any such person is subject to the conditions imposed
by that section, unless waived.' " (Emphasis added.) State ex rel. White v. Cleveland, 34
Ohio St.2d 37, 40 (1973), quoting State ex rel. Nimon v. Springdale, 6 Ohio St.2d 1 (1966),
paragraph two of the syllabus. Thus, in order to maintain an action under R.C. 733.59, in
addition to meeting the statutory requirements, the " 'aim [of the taxpayer] must be to
enforce a public right, regardless of any personal or private motive or advantage.' " State
ex rel. Fisher v. Cleveland, 109 Ohio St.3d 33, 2006-Ohio-1827, ¶ 12, quoting State ex rel.
Caspar v. Dayton, 53 Ohio St.3d 16, 20 (1990).
       {¶ 20} In White, the Supreme Court considered whether the action was properly
brought as a taxpayer's action under R.C. 733.59. In its analysis, the court noted that
" 'where the question is one of public right and the object of the mandamus is to procure
the enforcement of public duty, the people are regarded as the real party.' " White at 40,
quoting Nimon at 4. The court recognized that "R.C. 149.43 establishes a public right to
No. 18AP-605                                                                                   9


the inspection and copying of public records and imposes upon municipal corporations the
mandatory duty to permit same." White at 40. Because the appellant refused to comply
with that mandatory duty, "the appellees, regardless of any private or personal benefit, have
enforced a right of action on behalf of and for the benefit of the general public." White at
40. Therefore, the court found the action was "properly categorized as a 'taxpayer's
action.' " White at 40.
       {¶ 21} In State ex rel. Cater v. N. Olmsted, 69 Ohio St.3d 315 (1994), the Supreme
Court considered whether Cater had taxpayer standing to bring a mandamus action seeking
to compel North Olmstead to reinstate the chairman of the North Olmsted Civil Service
Commission, who was a friend and political ally of Cater. North Olmstead argued that Cater
lacked standing because "the purpose of Cater's suit was not, as he claims, to enforce the
public's right to proper execution of its charter removal provisions requiring a two-thirds
vote of elected council members," but rather to "gain [the chairman's] reinstatement, and
that this private motive is not actionable under R.C. 733.59." Cater at 322. The court found
that Cater's assertion of a public right to "the services of a public official who is purportedly
performing in accordance with charter provisions * * * represents action taken on behalf of
the public, and is a sufficient basis upon which to institute a taxpayer action,
notwithstanding that Cater's motives may not have been purely philanthropic." Cater at
323. Thus, even though Cater himself had not suffered an injury distinct from that of the
general public, the court found he had standing to pursue his claim as a taxpayer action.
       {¶ 22} In support of its argument that standing requires demonstration of an injury
different from that of the general public, the City points to State ex rel. Masterson v. Ohio
State Racing Comm., 162 Ohio St. 366 (1954). In Masterson, the Supreme Court found the
relator lacked standing to sue because he did not claim to be in the special class of taxpayers
from whom the revenues in question were collected. In its arguments, however, the City
fails to appreciate that Masterson concerned a taxpayer claim under common law. Indeed,
the City omitted from its analysis a key portion of the court's holding, which stated in its
entirety: "It is equally fundamental that at common law and apart from statute, a taxpayer
can not bring an action to prevent the carrying out of a public contract or the expenditure
of public funds unless he has some special interest therein by reason of which his own
property rights are put in jeopardy." (Emphasis added.) Masterson at 368. Furthermore,
No. 18AP-605                                                                                                10


the Supreme Court stated "it is important to observe that the relator taxpayer makes no
claim that he is authorized by statute to institute this action" and, therefore, "[t]he question
* * * is reduced to whether the relator possesses such authority [to sue] under the principles
of the common law." Masterson at 367-68. Thus, we cannot agree that Masterson supports
the City's contention in a statutory taxpayer action, as here.
        {¶ 23} The City also cites Preterm-Cleveland for the proposition that " ' "the private
litigant must generally show that he or she has suffered or is threatened with direct and
concrete injury in a manner or degree different from that suffered by the public in
general." ' " Preterm-Cleveland at ¶ 21, quoting Ohio Trucking Assn. v. Charles, 134 Ohio
St.3d 502, 2012-Ohio-5679, ¶ 5, quoting State ex rel. Ohio Academy of Trial Lawyers v.
Sheward, 86 Ohio St.3d 451, 469-70 (1999). Similar to Masterson, the plaintiff in Preterm-
Cleveland did not assert a statutory taxpayer claim and did not argue that it established
standing by seeking to enforce a public right.2 As a result, we cannot agree with the City's
contention that Preterm-Cleveland is dispositive of the issue at hand.
        {¶ 24} The City also asserts the "taxpayer statute cannot be read in such a manner
as to allow any resident of a municipality the right to file litigation to challenge any decision
a municipality undertakes simply because the taxpayer is a resident of the city or village"
because "[s]uch a reading would violate the case or controversy requirements of Art. IV Sec
4(B) of the Ohio Constitution." (The City's Merit Brief at 18, fn. 2.) We agree with the City
that a party seeking to maintain a statutory taxpayer action must still establish standing.
We also caution that, as under traditional principles of standing, mere " 'ideological
opposition to a program or legislative enactment is not enough' " to establish standing in a
statutory taxpayer action. State ex rel. Walgate v. Kasich, 147 Ohio St.3d 1, 2016-Ohio-
1176, ¶ 18, quoting ProgressOhio.org at ¶ 1.
        {¶ 25} However, unlike under traditional principles of standing, a party seeking to
bring a statutory taxpayer case must, in addition to satisfying the statutory requirements,

2 Rather, the plaintiff in Preterm-Cleveland challenged the biennial budget bill violated the Single Subject
Clause of Article II, Section 15(D) of the Ohio Constitution because it included provisions allegedly unrelated
to the state budget. Indeed, the discussion of standing in Preterm-Cleveland appears to be specific to parties
alleging a violation of the Single Subject Clause. See Preterm-Cleveland at ¶ 30 (holding that "a party
challenging multiple provisions in an enactment of the General Assembly as violating the Single Subject
Clause must prove standing as to each provision the party seeks to have severed from the enactment by
demonstrating it suffered or is threatened with direct and concrete injury in a manner or degree different from
that suffered by the general public because of each provision").
No. 18AP-605                                                                                                  11


demonstrate it is seeking to enforce a public right. Fisher at ¶ 12. Thus, although it is well-
established that under "common-law standing, a party wishing to sue must have a 'direct,
personal stake' in the outcome of the case," we are not persuaded that such a requirement
exists in a statutory taxpayer action. Walgate at ¶ 18, quoting ProgressOhio.org at ¶ 1. See
Smitherman at ¶ 20 (dismissing arguments that taxpayer lacked standing to bring suit
under R.C. 733.59 because he had no personal stake in the case's outcome where taxpayer
sought to "enforce a public right to the proper exercise of the city's corporate powers");
McBee at ¶ 12 (finding that "common law requirements for standing do not apply when
standing is conferred by statute"); C. E. Angles, Inc. v. Evans, 10th Dist. No. 82AP-635
(Dec. 14, 1982) (finding that "[i]f these sections [providing for statutory taxpayer actions
relating to counties] apply to [the plaintiff], he is not required to meet the common law tests
concerning the standing of taxpayers, insofar as they are dispensed with by the statutes").
        {¶ 26} Having found that, in a statutory taxpayer action, we need not consider the
common law requirement of a direct, personal stake in the case, we next consider whether
the action had the aim of enforcing a public right. In analyzing a statutory taxpayer action
against a county entity,3 the Supreme Court has stated that " '[t]here are serious objections
against allowing mere interlopers to meddle with the affairs of the state, and it is not usually
allowed unless under circumstances when the public injury by its refusal will be serious.' "
(Emphasis sic.) (Citations and quotations omitted.) State ex rel. Teamsters Local Union
No. 436 v. Bd. of Cty. Commrs., 132 Ohio St.3d 47, 2012-Ohio-1861, ¶ 12, quoting Sheward
at 472.4 However, where the assertion of public protection is a mere pretext for the
taxpayer's individual benefit, the taxpayer will not have standing. Teamsters at ¶ 12
("[W]hen a remedy being pursued is one that is merely for the individual taxpayer's benefit,
the taxpayer cannot claim that he is vindicating a public right, and he will not have standing
to pursue a taxpayer action."); Caspar at 20 (finding cause was not taxpayer action because
"action to compel fringe benefits for [police officers'] own benefit" did not represent the aim


3 See R.C. 309.12 et seq.
4 We note that in Teamsters, a statutory taxpayer action against a county entity, pursuant to R.C. 309.12, the
Supreme Court incorporated its pronouncements from Sheward, an action brought under the common law
public right doctrine of standing. See Teamsters at ¶ 12, quoting Sheward at 471 (stating that "only 'when the
issues sought to be litigated are of great importance and interest to the public [may they] be resolved in a form
of action that involves no rights or obligations peculiar to named parties' ").
No. 18AP-605                                                                               12


of enforcing a public right, and because "right to vacation pay" was not a " 'public' right");
Home Builders Assn. of Dayton v. Lebanon, 167 Ohio App.3d 247, 2006-Ohio-595, ¶ 54
(12th Dist.) (finding homebuilders association lacked statutory taxpayer standing because
it was not seeking to enforce a public right, but rather "the interests pursued by the
homebuilders were primarily related to a narrow class of citizen/taxpayers who were
required to pay the telecommunications fee"); State ex rel. Countryside Investors, LLC v.
Bd. of Commrs., 7th Dist. No. 13 CA 885, 2015-Ohio-4344, ¶ 36.
       {¶ 27} In Fisher, the Supreme Court considered whether the relators satisfied the
public right requirement where they sought to enjoin the city from requiring municipal
employees to submit copies of their tax returns in order to prove they satisfied the city's
residency requirement. Because the "alleged abuse of the corporate power" implicated the
public's interest as voters, the public's interest as potential employees, and the "public['s]
* * * interest in seeing the continued employment of firefighters and police officers it has
trained with taxpayer dollars and who have gained invaluable experience in their
community," the court found the matter was a proper subject of a taxpayer action. Fisher
at ¶ 17-18.
       {¶ 28} In Teamsters, the Supreme Court considered whether a union was
vindicating a public right such that it had standing to initiate a taxpayer suit. The court
found the union "failed to allege any concrete taxpayer interest that is threatened" by an
allegedly statutorily noncompliant county resolution, but instead "merely allege[d] that the
existence of a statutorily noncompliant county resolution constitutes an injury in and of
itself." Teamsters at ¶ 16. The court stated that "[a]lthough it is well established that
taxpayers 'may judicially contest the validity of any official act which directly affects
prejudicially their rights as taxpayers by increasing the burden of taxes or otherwise,'
taxpayers cannot contest official acts 'merely upon the ground that they are unauthorized
and invalid.' " Teamsters at ¶ 16, quoting Pierce v. Hagans, 79 Ohio St. 9, 22 (1908). As a
result, the court held that "without more than the bare claim that the county has failed to
comply" with the statute in question, the court found the union failed to establish standing.
Teamsters at ¶ 16.
       {¶ 29} The City asserts "there is no general public right Witt is seeking to enforce"
because "there has never been an allegation or an assertion that anything involved in this
No. 18AP-605                                                                                 13


case infringes on the constitutional or statutory rights of the public." (The City's Reply Brief
at 4.) Yet, as noted above, firearm plaintiffs asserted they "seek to enforce the public right
of the people to keep and bear arms and all peripheral rights guaranteed to them by the
Constitution of Ohio, the Constitution of the United States of America and R.C. §9.68."
(Compl. at 5.) Additionally, firearm plaintiffs alleged the challenged code provisions were
an abuse of corporate power, would result in the execution of contracts in contravention of
law, and would result in the misapplication of funds.
       {¶ 30} Article XVIII, Section 3 of the Ohio Constitution provides for municipal home
rule: "Municipalities shall have authority to exercise all powers of local self-government
and to adopt and enforce within their limits such local police, sanitary and other similar
regulations, as are not in conflict with general laws." Thus, the home rule provisions of the
Ohio Constitution give municipalities "the broadest possible powers of self-government in
connection with all matters which are strictly local and do not impinge upon matters which
are of a state-wide nature of interest." State ex rel. Hackley v. Edmonds, 150 Ohio St. 203,
212 (1948).
       {¶ 31} The Supreme Court has held that "R.C. 9.68 is a general law that displaces
municipal firearm ordinances and does not unconstitutionally infringe on municipal home
rule authority." Cleveland v. State, 128 Ohio St.3d 135, 2010-Ohio-6318, paragraph one of
the syllabus. R.C. 9.68 provides in pertinent part:
              (A) The individual right to keep and bear arms, being a
              fundamental individual right that predates the United States
              Constitution and Ohio Constitution, and being a
              constitutionally protected right in every part of Ohio, the
              general assembly finds the need to provide uniform laws
              throughout the state regulating the ownership, possession,
              purchase, other acquisition, transport, storage, carrying, sale,
              or other transfer of firearms, their components, and their
              ammunition. Except as specifically provided by the United
              States Constitution, Ohio Constitution, state law, or federal
              law, a person, without further license, permission, restriction,
              delay, or process, may own, possess, purchase, sell, transfer,
              transport, store, or keep any firearm, part of a firearm, its
              components, and its ammunition.

              (B) In addition to any other relief provided, the court shall
              award costs and reasonable attorney fees to any person,
No. 18AP-605                                                                                14


               group, or entity that prevails in a challenge to an ordinance,
               rule, or regulation as being in conflict with this section.

       {¶ 32} Here, unlike in Teamsters, firearm plaintiffs alleged more than a bare claim
that the challenged ordinance was statutorily noncompliant. As in Fisher, the firearm
plaintiffs asserted the challenged ordinance impacted the public right to keep and bear
arms and all peripheral rights guaranteed by the United States Constitution, Ohio
Constitution, R.C. 9.68, and further implicated the limits of home rule. Therefore, based
on the facts and circumstances of this case, we find Witt meets the criteria of seeking to
enforce a public right. Thus, Witt had standing to pursue a statutory taxpayer action for
injunctive relief.
3. Whether OCC and BFF Have Associational Standing for Injunctive Relief
   Under R.C. 733.59

       {¶ 33} Next, the City asserts OCC and BFF cannot establish taxpayer standing
because they do not meet the definition of "taxpayer" as construed by the Supreme Court.
As previously noted, taxpayer, as that term is used under R.C. 733.59, has been construed
to mean " 'any person who, in a private capacity as a citizen, elector, freeholder or
taxpayer, volunteers to enforce a right of action on behalf of and for the benefit of the
public.' " (Emphasis added.) White at 40, quoting Nimon at paragraph two of the syllabus.
The City argues that OCC and BFF cannot maintain a taxpayer action under R.C. 733.59
because as "not-for-profit corporations * * * [n]either is an individual taxpayer or citizen."
(The City's Merit Brief at 17.)
       {¶ 34} Firearm plaintiffs argue that OCC and BFF are "non-profit corporations with
standing to sue on behalf of their members, even without express statutory authorization."
(Firearm Plaintiffs' Merit Brief at 18.) Firearm plaintiffs argue that OCC and BFF have
associational standing based on R.C. 733.59 and 9.68.
       {¶ 35} It is not necessary for us to analyze whether OCC and BFF meet criteria for
associational standing to pursue injunctive relief under R.C. 733.59 because they did not
allege within their complaint they are a citizen, elector, freeholder, or taxpayer as that term
has been construed under R.C. 733.59. Therefore, we find OCC and BFF do not have
standing under R.C. 733.59.
No. 18AP-605                                                                             15


       {¶ 36} The Supreme Court of the United States has held that "an association may
have standing to assert the claims of its members even where it has suffered no injury from
the challenged activity." Hunt v. Washington State Apple Advertising Comm., 432 U.S.
333, 342 (1977). Under the test articulated in Hunt, an association has standing to sue on
behalf of its members when "(a) its members would otherwise have standing to sue in their
own right; (b) the interests it seeks to protect are germane to the organization's purpose;
and (c) neither the claim asserted nor the relief requested requires the participation of
individual members in the lawsuit." Hunt at 343. See Ohio Contrs. Assn. v. Bicking, 71
Ohio St.3d 318, 320 (1994) (adopting Hunt test for associational standing); State ex rel.
Food & Water Watch v. State, __ Ohio St.3d __, 2018-Ohio-555, ¶ 18, citing League of
United Latin Am. Citizens v. Kasich, 10th Dist. No. 10AP-639, 2012-Ohio-947, ¶ 19.
"[W]hether an association has standing to invoke the court's remedial powers on behalf of
its members depends in substantial measure on the nature of the relief sought. If in a
proper case the association seeks a declaration, injunction, or some other form of
prospective relief, it can reasonably be supposed that the remedy, if granted, will inure to
the benefit of those members of the association actually injured." Warth at 515.
       {¶ 37} We recognize that Ohio courts have implicitly recognized the standing of
associations in statutory taxpayer actions. See Fisher at ¶ 18 (finding that Robert Fisher
and the Association of Cleveland Fire Fighters, Local 93 of the International Association of
Fire Fighters had standing to bring a statutory taxpayer complaint pursuant to R.C. 733.59).
See generally State ex rel. Jones v. Hamilton Cty. Bd. of Commrs., 124 Ohio App.3d 184,
187 (1st Dist.1997) (reviewing the denial of a permanent injunction in a statutory taxpayer
action brought by a union and two individual taxpayers); Natl. Elec. Contrs. Assn. v.
Mentor, 108 Ohio App.3d 373, 380 (11th Dist.1995) (affirming judgment finding
municipality violated statute in taxpayer action brought by resident taxpayer and
association of electrical contractors).   But see Ohioans for Concealed Carry, Inc. v.
Cleveland, 8th Dist. No. 104970, 2017-Ohio-1560, ¶ 43-44 (finding that because letter
required under R.C. 733.59 was filed by Ohioans for Concealed Carry, an organization that
was not "an individual taxpayer or citizen," on McIntosh's behalf, McIntosh lacked standing
to bring a taxpayer action because "the letter is a statutory requirement, and the rule does
not authorize taxpayer actions by proxy"). These cases, however, do not directly address
No. 18AP-605                                                                                16


standing nor inform what the associations alleged in their complaints, i.e., did they allege
they met the definition of taxpayer.
       {¶ 38} As previously noted, the Supreme Court has construed the term "taxpayer"
as used in R.C. 733.59 as " 'contemplat[ing] and includ[ing] any person who, in a private
capacity as a citizen, elector, freeholder or taxpayer, volunteers to enforce a right of action
on behalf of and for the benefit of the public, and any such person is subject to the
conditions imposed by that section, unless waived.' " (Emphasis added.) White at 40,
quoting Nimon at paragraph two of the syllabus. Because firearm plaintiffs failed to assert
OCC and BFF were a "citizen, elector, freeholder or taxpayer," we need not analyze their
claims under Hunt. See McBee at ¶ 12 (finding that "common law requirements for
standing do not apply when standing is conferred by statute").
C. Standing Under R.C. 9.68
       {¶ 39} Next, firearm plaintiffs argue they have standing for their claims under R.C.
9.68 itself. In support of this argument, firearm plaintiffs point to the provision in R.C.
9.68 stating that "[i]n addition to any other relief provided, the court shall award costs and
reasonable attorney fees to any person, group, or entity that prevails in a challenge to an
ordinance, rule, or regulation as being in conflict with this section." R.C. 9.68(B).
       {¶ 40} Although R.C. 9.68 provides for relief in the form of costs and reasonable
attorney fees in addition to any other relief provided upon a successful challenge to an
ordinance, rule, or regulation in conflict with R.C. 9.68, it makes no mention of standing
under R.C. 9.68, nor does it provide for a cause of action under R.C. 9.68 itself. As a result,
we decline to find that R.C. 9.68 confers standing on a party challenging a municipal
ordinance. ProgressOhio.org at ¶ 22 (rejecting argument that statute, which was silent on
the issue of standing, granted standing or abrogated common law requirements for
standing). See Bresnik v. Beulah Park Ltd. Partnership, Inc., 67 Ohio St.3d 302, 304
(1993), quoting State v. Sullivan, 81 Ohio St. 79 (1909), paragraph three of the syllabus
(" 'Statutes are to be read and construed in the light of and with reference to the rules and
principles of the common law in force at the time of their enactment, and in giving
construction to a statute the legislature will not be presumed or held, to have intended a
repeal of the settled rules of the common law unless the language employed by it clearly
expresses or imports such intention.' "). (Emphasis sic.)
No. 18AP-605                                                                                 17


D. Standing Under Public-Right Doctrine
       {¶ 41} Firearm plaintiffs also argue they have standing for their claims under the
common law public-right doctrine as outlined in Sheward. This argument fails because
"[a]s Sheward makes clear, the public-right doctrine applies only to original actions in
mandamus and/or prohibition." ProgressOhio.org at ¶ 10, citing Sheward at paragraph
one of the syllabus. Therefore, we find firearm plaintiffs do not have standing under the
public-right doctrine as they seek an injunction and declaratory judgment.
E. Standing Under Declaratory Judgment Act
       {¶ 42} Finally, we consider whether firearm plaintiffs have standing under the
Declaratory Judgment Act. R.C. 2721.03 provides, in pertinent part, that "any person
whose rights, status, or other legal relations are affected by a constitutional provision,
statute, [or] municipal ordinance * * * may have determined any question of construction
or validity arising under the * * * constitutional provision, statute, [or] ordinance * * * and
obtain a declaration of rights, status, or other legal relations under it." R.C. 2721.12(A)
provides, in pertinent part, that "[i]n any action or proceeding that involves the validity of
a municipal ordinance or franchise, the municipal corporation shall be made a party and
shall be heard, and, if any statute or the ordinance or franchise is alleged to be
unconstitutional, the attorney general also shall be served with a copy of the complaint in
the action or proceeding and shall be heard."
       {¶ 43} In the trial court, firearm plaintiffs filed notice, pursuant to R.C. 2721.12, to
the attorney general of the state of Ohio that they had filed a complaint for declaratory relief
against the City. In their reply to the City's memorandum in opposition to their motion for
preliminary injunction, firearm plaintiffs asserted they had standing for declaratory relief
under R.C. 2721.03 and 2721.12.
       {¶ 44} "[T]he three prerequisites to declaratory relief are (1) a real controversy
between the parties, (2) justiciability, and (3) the necessity of speedy relief to preserve the
parties' rights." ProgressOhio.org at ¶ 19. See One Energy Ents., LLC v. Ohio Dept. of
Transp., 10th Dist. No. 17AP-829, 2019-Ohio-359, ¶ 31, citing Aust v. Ohio State Dental
Bd., 136 Ohio App.3d 677, 681 (10th Dist.2000). In order for a real controversy to exist
" 'there must be a "genuine dispute between parties having adverse legal interests of
sufficient immediacy and reality to warrant the issuance of a declaratory judgment." ' " One
No. 18AP-605                                                                                 18


Energy at ¶ 32, quoting Town Ctrs. Ltd. Partnership v. Ohio State Atty. Gen., 10th Dist.
No. 99AP-689 (Apr. 4, 2000), quoting Wagner v. Cleveland, 62 Ohio App.3d 8, 13 (8th
Dist.1988). "A controversy is justiciable when it presents 'issues that are ripe for judicial
resolution and which will have a direct and immediate impact on the parties.' " One Energy
at ¶ 32, quoting Cristino v. Ohio Bur. of Workers' Comp., 10th Dist. No. 13AP-772, 2014-
Ohio-1383, ¶ 22, citing Stewart v. Stewart, 134 Ohio App.3d 556, 558 (4th Dist.1999). "As
with other forms of action, a plaintiff must establish standing as a proper plaintiff to seek
declaratory relief." Wurdlow v. Turvy, 10th Dist. No. 12AP-25, 2012-Ohio-4378, ¶ 14.
       {¶ 45} Here, firearm plaintiffs raise no arguments on appeal related to the
applicability of R.C. 2721.03. The City points out that firearm plaintiffs failed to allege Witt
owned or planned to purchase a bump stock, or OCC and BFF, either as organizations or
with respect to their individual members, suffered injury or were impacted by the
challenged ordinance. "Injury that is borne by the population in general and does not affect
plaintiff in particular is typically insufficient to confer standing upon the plaintiff to bring
suit against a defendant." Wurdlow ¶ at 15, citing Tiemann v. Univ. of Cincinnati, 127 Ohio
App.3d 312, 325 (10th Dist.1998), citing Allen v. Wright, 468 U.S. 737 (1984). Having
carefully reviewed the complaint, we agree that firearm plaintiffs did not allege the
challenged ordinance affected them in particular, as opposed to the general public, either
as a result of their current status or due to potential future prosecution. As a result, we find
firearm plaintiffs failed to demonstrate standing to seek declaratory relief under R.C.
2721.03. ProgressOhio.org at ¶ 19 (finding the appellants lacked standing under
Declaratory Judgment Act where they failed to show their rights were at stake or that
speedy relief was necessary to preserve their rights); Wurdlow at ¶ 16; Orser v. Perrysburg,
6th Dist. No. WD-16-038, 2017-Ohio-5843, ¶ 20. See Brown v. Columbus City Schools Bd.
of Edn., 10th Dist. No. 08AP-1067, 2009-Ohio-3230, ¶ 13; League of United Latin Am.
Citizens at ¶ 21.
F. Conclusion as to Standing Issues
       {¶ 46} Having found on the facts of this case as alleged in the complaint that: (1) Witt
possesses statutory taxpayer standing, pursuant to R.C. 733.59, for the claim for injunctive
relief, (2) OCC and BFF failed to establish standing under R.C. 733.59 for the claim for
injunctive relief, (3) firearm plaintiffs failed to establish standing under R.C. 9.68,
No. 18AP-605                                                                               19


(4) firearm plaintiffs failed to establish standing under the public-right doctrine, and
(5) firearm plaintiffs failed to establish standing for their declaratory judgment claim, we
overrule in part and sustain in part the City's first assignment of error.
IV. Second Assignment of Error—Consolidation of Preliminary Injunction
    Hearing with a Trial on the Merits
       {¶ 47} In its second assignment of error, the City asserts the trial court erred by
consolidating the preliminary injunction hearing with a trial on the merits.
       {¶ 48} Civ.R. 65(B)(2) governs the consolidation of a preliminary injunction hearing
with a trial on the merits, providing in pertinent part:
              Before or after the commencement of the hearing of an
              application for a preliminary injunction, the court may order
              the trial of the action on the merits to be advanced and
              consolidated with the hearing of the application. Even when
              this consolidation is not ordered, any evidence received upon
              an application for a preliminary injunction which would be
              admissible upon the trial on the merits becomes part of the
              record on the trial and need not be repeated upon the trial. This
              subdivision (B)(2) shall be so construed and applied as to save
              to the parties any rights they may have to trial by jury.
       {¶ 49} Thus, under Civ.R. 65, a court has the discretion to consolidate a hearing on
a preliminary injunction with a trial on the merits in order to prevent two hearings and save
time and expense for the court and parties. Staff Note, Civ.R. 65. However, " 'it is generally
improper to dispose of a case on the merits following a hearing for a preliminary injunction
without consolidating that hearing with a trial on the merits or otherwise giving notice to
counsel that the merits would be considered.' " Cairelli v. Brunner, 10th Dist. No. 15AP-
854, 2016-Ohio-5535, ¶ 24, quoting Seasonings Etcetera, Inc. v. Nay, 10th Dist. No. 92AP-
1056 (Feb. 23, 1993), citing George P. Ballas Buick-GMC, Inc. v. Taylor Buick, Inc., 5 Ohio
App.3d 71 (6th Dist.1982). See Athens v. Testa, 10th Dist. No. 18AP-144, 2019-Ohio-277,
¶ 21; Ohio Serv. Group, Inc. v. Integrated & Open Sys., LLC, 10th Dist. No. 06AP-433,
2006-Ohio-6738, ¶ 10. In order to "ensure the parties a full and fair opportunity to litigate,
the trial court must provide the parties with a clear and unambiguous notice of the court's
intent to consolidate in enough time to allow the parties to prepare and present their cases
at the hearing." Athens at ¶ 21. Here, the trial court gave no advance notice that it intended
to consolidate the preliminary injunction hearing with a trial on the merits. In the June 29,
2018 pleading requesting an evidentiary hearing on the preliminary injunction, the City
No. 18AP-605                                                                                 20


stated it "[did] not consent to combining the hearing for a preliminary injunction with the
trial on the merits." (June 29, 2018 Notice.)
       {¶ 50} In their July 2, 2018 pleading, firearm plaintiffs agreed a hearing was
required, but asserted the nature of the hearing was "to argue the few points of law raised
by [the City's] opposition memorandum concerning [firearm plaintiffs'] legal standing and
the efficacy of the claims raised in the Complaint." (Emphasis added.) (July 2, 2018 Notice
at 2.) Firearm plaintiffs further asserted the "purpose of a preliminary injunction is merely
to preserve the relative positions of the parties until a trial on the merits can be held (an
event the City now insists upon)" and stated that "[a] party thus is not required to prove his
case in full at a preliminary-injunction hearing." (July 2, 2018 Notice at 2.) Firearm
plaintiffs stated it was their "expectation * * * that the proceeding scheduled for July 9, 2018
is limited to hearing argument of counsel so that the Court may determine if presentation
of evidence is warranted, and if so, to establish a time for an appropriate evidentiary hearing
on a motion for permanent injunction." (Emphasis sic.) (July 2, 2018 Notice at 3.)
However, if the trial court elected to pursue an alternative procedure, firearm plaintiffs
"request[ed] a 14-day continuance of the TRO and the right to engage in expedited
discovery to fully prepare for the hearing." (July 2, 2018 Notice at 3.)
       {¶ 51} Following closing arguments at the July 9, 2018 hearing, the trial court stated
it would "extend the TRO 14 days and have a decision out on the motion for a preliminary
injunction * * * within the 14 days." (Tr. at 105.) After counsel for firearm plaintiffs
suggested combining the decision on the preliminary injunction with the decision on the
merits, counsel for the City objected. The trial court declined to decide at the hearing
whether it would consolidate the proceedings. Ultimately, the trial court did not order
consolidation until it issued its decision on the merits. By failing to provide clear and
unambiguous notice of its intent to consolidate, the trial court erred. Athens at ¶ 22.
       {¶ 52} However, in order to be entitled to reversal, a party must not merely
demonstrate it was denied proper notice, but also that the denial of notice was prejudicial.
Athens at ¶ 22, citing Hampel v. Food Ingredients Specialties, Inc., 89 Ohio St.3d 169, 185
(2000), citing Smith v. Flesher, 12 Ohio St.2d 107, 110 (1967). See Cairelli at ¶ 25, citing
Taylor Buick, Inc. at 71 (stating "[t]here is some authority that a trial court acts properly
without notice of consolidation if, after an extensive hearing, the evidence does not reveal
No. 18AP-605                                                                                  21


any conflict of material fact that justifies a full trial on the merits"). A party may establish
prejudice by demonstrating that " 'the lack of notice caused the complaining party to
withhold certain proof which would show * * * entitlement to relief on the merits.' " Athens
at ¶ 22, quoting Eli Lilly & Co. v. Generix Drug Sales, Inc., 460 F.2d 1096, 1106 (5th
Cir.1972). See Johnson v. White, 528 F.2d 1228, 1231 (2d Cir.1975) (stating that, in order
to be entitled to reversal for consolidation without notice, "a party must show, not only
surprise but 'prejudice' in the sense of having other material evidence to introduce").
       {¶ 53} At the hearing, counsel for the City objected to firearm plaintiffs' request to
introduce expert testimony, stating that "[w]e have never received an expert report. We are
entitled to one before an expert testifies. I understand it's a preliminary injunction hearing,
but we are still entitled to one." (Tr. at 20-21.) Further, counsel for the City stated, "I can't
possibly cross-examine somebody without having a report in front of me detailing what his
theory is and how he'd reached it." (Tr. at 22.) In response the trial court stated:
              I think his background and experience qualifies him as an
              expert. The only problematic thing is the lack of a report, I
              would agree with you there. But we did have expedited
              discovery; and if there's any prejudice by not having a report in
              advance, then I think we could cure it by continuing the hearing
              and giving you time to react to what he has to say if necessary.
(Tr. at 22-23.) The record reflects the firearm plaintiffs did not disclose the name of their
witness until the morning of the hearing. Following closing arguments, counsel for the City,
in objection to firearm plaintiffs' suggestion to consolidate the preliminary injunction
proceedings with a decision on the merits, reiterated that he was unable to "properly cross-
examine an expert who provided no report," arguing that this constituted "a harm to [the
City]." (Tr. at 107.) Additionally, counsel for the City argued "we have not filed anything
that would allow this Court at this point -- neither side has filed anything that would allow
this Court at this point to end the case." (Tr. at 107.)
       {¶ 54} On appeal, the City asserts it made strategic decisions about the presentation
of evidence based on the procedural status of the matter. Specifically, the City asserts that
had it been informed the trial court intended to reach a decision on the merits, they would
have "presented a wide range of factual evidence to the court—including their own expert"
and "evidence concerning how a bump stock works, how it is commonly described and
No. 18AP-605                                                                                 22


referred to in the firearms industry, and evidence to refute the claims of [firearm] Plaintiffs'
expert." (The City's Merit Brief at 28.)
       {¶ 55} Loc.R. 43.01 of the Franklin County Court of Common Pleas provides that
"[e]ach party shall, no later than the date for disclosure designated in the Case Schedule,
serve on all parties and file with the court a written disclosure of all persons with relevant
factual or expert knowledge whom the party reserves the option to call as witnesses at trial."
Loc.R. 43.03 of the Franklin County Court of Common Pleas provides:
              Disclosure of witnesses under this rule shall include the
              following information:
              (a) All witnesses. Name, addresses, and business phone
              number (or home phone number, if no business number is
              available).
              (b) Lay witnesses. A brief description of witness' relevant
              knowledge.
              (c) Experts. A brief description of the expert's qualifications
              and summary of the expert's opinions and the basis or theory
              of that opinion.
Loc.R. 43.04 of the Franklin County Court of Common Pleas provides that "[a]ny witnesses
not disclosed in compliance with this rule may not be called to testify at trial, unless the
Trial Judge orders otherwise for good cause and subject to such conditions as justice
requires."
       {¶ 56} Based on the facts and circumstances of this case, we find the City suffered
prejudice resulting from the lack of notice of consolidation. It is undisputed that firearm
plaintiffs failed to disclose their intention to introduce expert testimony prior to the
hearing. Additionally, firearm plaintiffs failed to provide the description of qualifications
and the summary of the expert's opinion and the basis or theory of that opinion. The City
repeatedly objected to Steley's testimony, stressing it was unable to effectively cross-
examine the witness due to the lack of notice and failure to provide an expert report.
Although the trial court, in its entry granting a permanent injunction, stated "[t]here are no
factual issues in this matter," it specifically cited Steley's testimony in determining whether
a bump stock was an accessory or component of a firearm. (Decision at 4.) Thus, this
testimony was material to the trial court's resolution of the issues and, as a result, the City
No. 18AP-605                                                                                 23


suffered prejudice by being denied a "full and fair opportunity" to develop testimony in
response. Athens at ¶ 21.
       {¶ 57} Therefore, because the trial court consolidated the preliminary injunction
proceedings with a decision on the merits without notice and over objections, depriving the
City a full and fair opportunity to present evidence, we conclude the trial court committed
prejudicial error. Bexley v. Duckworth, 10th Dist. No. 99AP-414 (Mar. 7, 2000) (reversing
consolidation without notice of preliminary proceedings with decision on the merits where
defendants argued they "were unprepared to cross-examine one of plaintiff's witnesses"
and "would have presented other direct evidence and conducted more extensive cross-
examination had they been aware that the case was being tried on the merits"); Ohio Serv.
Group, Inc. at ¶ 19; Woe v. Cuomo, 801 F.2d 627, 629 (2d Cir.1986) (reversing trial court's
consolidation without notice of preliminary injunction proceedings with trial on the merits
in order to "afford[] appellants a fair opportunity to present evidence at the trial in chief").
As a result, we must vacate the judgment of the trial court and remand for a full hearing on
the merits. We note that the findings of fact and conclusions of law made by a court
granting a preliminary injunction are not binding at trial on the merits. See Bexley, citing
Ladner v. Plaza Del Prado Condominium Assn., Inc., 423 So.2d 927, 929 (Fla.App.1982);
Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d 535, 542 (6th
Cir.2007); Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981). We specifically make no
determinations regarding the merits in this decision. Accordingly, we sustain the City's
second assignment of error.
V. Third, Fourth, and Fifth Assignments of Error, First and Second
   Assignments of Error on Cross-Appeal, and Motion to Vacate and Remand
       {¶ 58} Having found the trial court prejudicially erred by consolidating the
preliminary injunction proceedings with a decision on the merits, the City's third, fourth,
and fifth assignments of error, firearm plaintiffs' first and second assignments of error on
cross appeal, and the City's motion to vacate and remand are rendered moot.
VI. Conclusion
       {¶ 59} Having overruled in part and sustained in part the City's first assignment of
error, sustained the City's second assignment of error, and found the City's third, fourth,
and fifth assignments of error and firearm plaintiffs' first and second assignments of error
on cross appeal, and motion to vacate and remand to be moot, we reverse the judgment of
No. 18AP-605                                                                          24


the Franklin County Court of Common Pleas and remand this matter for further
proceedings in accordance with law and consisted with this decision.
                                                                       Judgment reversed;
                                                                          cause remanded.
                     BROWN and LUPER SCHUSTER, JJ., concur.